DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peck (GB2376212A), henceforth referred to as Peck.
Regarding Claim 1, Peck teaches a roll cage for a passenger compartment of a motor vehicle, which has at least two Isofix attachment points in a rear section of the passenger compartment of the motor vehicle (Figure 1: Attachment points 32 in rear of passenger compartment), wherein the roll cage is formed by a rollbar that has at least two clamp elements that clamp onto the at least two Isofix attachment points (Figure 2: Main hoop 12 attached at attachment points 30), and two support elements, which support the rollbar on a floor of the passenger compartment (Figure 2: Roll cage attached at support brackets 30)
Regarding Claim 2, Peck teaches each of the two support elements comprises a support plate (Page 3 Lines 15-19: "Figures 7 and 8 show how bracket 30 is bolted to a seatbelt mounting point 32. Bracket 30 has a flat end, allowing it to be inserted between the vehicle body and seat belt fixing bracket 42, the other end of bracket 30 having two plates 40 separated by a gap 34").
Regarding Claim 3, Peck teaches each of the support plates includes a flange attached to a lower end of a tube forming a downwardly extending leg of the rollbar. (Figure 7: Flange plates 40 attached to down bar 38 of roll cage),
Regarding Claim 4, Peck teaches the flange of each of the support plates and the lower end of the tube forming the leg of the rollbar are connected together by a screw clamp that encompasses both the flange and the tube (Figure 8: Flange plates 40 and down bar 38 of roll cage are attached by screw clamp mechanism with screw 36).
Regarding Claim 6, Peck teaches each of the clamp elements is made of first and second oblong clamp parts which can be connected to one another by at least one threaded bolt (Figure 7: Flange plates 40 connected to each other with bolt 36), and that at least one of the first and second clamp parts has at least one trough or recess on its side facing the other of the first and second clamp parts (Figure 7: Trough formed between plate flanges 40 to form a recess to accept the roll bar 38), wherein the at least one trough or recess is sized to encompass at least a portion of the Isofix attachment point (Figure 7: Trough formed between plate flanges 40 to form a recess to accept the roll bar 38).
Regarding Claim 8, Peck teaches the first clamp part is welded to the rollbar, and the second clamp part is screwed to the first clamp part (Figure 8: Flange plates 40 and clamp portion of down bar 38 of roll cage are attached by screw clamp mechanism with bolt 36).
Regarding Claim 12, Peck teaches the rollbar and the two support elements or the two clamp elements or both are made of metal (Abstract: "The roll cage may be formed of interconnected separate tubular pieces which are bent in only one plane so as to be easier to store, and may be made from metals such as aluminum and steel").
Regarding Claim 13, Peck teaches the spacing between the two clamp elements can be adjusted (Figure 7: Spacing between plate flanges 40 and 38 will change when bolt 36 is tightened or loosened to install or remove roll bar 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peck.
Regarding Claim 5,  Peck teaches the support plates weighs between 5 and 15 kg, in particular between 8 and 10 kg (Abstract: "The roll cage may also have feet intended to spread any loads over a larger area"). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the weight of the support plates to a desired value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7, Peck teaches each of the first and second clamp parts is made of a metal strip or metal bracket that is 4 to 10 mm thick, in particular 5 to 8 mm thick (Page 2 lines 20-23: “It is advantageous for the frame to be tubular in construction, for the purposes of rigidity and weight, the tubes being fabricated from any suitable material such as aluminum, steel or carbon fiber”). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the thickness of the clamp members to a desired value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11, Peck teaches the distance from the hole to the next threaded bolt is at least 3 cm (Figure 7: Distance between recess formed from plates 40 to next threaded bolt at seatbelt attachment point 32). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the distance between the hole and threaded bolt to a desired value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peck in view of Deuker (US4795188A), henceforth referred to as Deuker. 
Regarding Claim 9, Peck does not teach the recess forming a cylindrical hole. However, Deuker teaches each of the first and second clamp parts has a trough on its side facing the other of the first and second clamp parts (Figure 9: Cup 55 forms a trough /recess for roll bar member 17), and when the first and second clamp parts are connected together the troughs of the first and second clamp parts form a cylindrical hole sized to encompass a mount on a respective one of the Isofix attachment points (Figure 9: Fasteners 56 connect clamp members 17 and 55 through cylindrical holes, thus mounting roll bar 17 to the attachment point. Further, Column line: "The end of the tubing is provided with a circular cup 55 into which the tube end is placed and is retained therein by fasteners such as rivets 56"), the cylindrical hole having a diameter of at least 5 mm, in particular 5.5 mm to 6.5 mm which is transverse to the longitudinal axes of the first and second clamp parts (Figure p: Cylindrical holes for fasteners 56 are transverse to the longitudinal axis of roll bar 17 and cup 55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll bar structure of Peck with the shape of Deuker in order to more effectively anchor the roll bar to the vehicle (Column 4 lines 48-51: “an anchoring means is illustrated for a member stanchion such as stanchion 17, which is intended to be attached to the truck bed 13. The end of the tubing is provided with a circular cup 55 into which the tube end is placed and is retained therein by fasteners such as rivets 56”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peck in view of Young (US7396047B1), henceforth referred to as Young.
Regarding Claim 10, Peck does not disclose 2 bolts for connection. However, Young teaches the first and second clamp parts are connected to one another by at least two threaded bolts, located successively behind one another in the longitudinal direction (Figure 3: Two bolts spaced longitudinally, connecting the mount and roll bar member). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp structure of Peck with the two-bolt connection of Young in order to increase rollover protection (Column 4 lines 34-37: “ Such rigid mechanical linkages securely position and continuously perpendicularly extend the roll bar for protection of an operator against head and neck injuries during a rollover”).

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Novotny (US-20130256050-A1), and Haas (US-20210078466-A1), which both disclose removable roll structures for vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES M DOLAK/Primary Examiner, Art Unit 3618